Citation Nr: 0915762	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  99-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from March 1961 to December 1963 
and from November 1965 to November 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 1999, the Veteran testified during a personal hearing 
at the RO.  A transcript of that hearing is of record.

In May 2003, the Board remanded the Veteran's case to the RO 
for procedural review.  In March 2005 and September 2006, the 
Board remanded the Veteran's case to the RO for further 
development.  At that time, the issue of entitlement to 
service connection for coronary artery disease was among the 
issues on appeal.  In a March 2008 rating decision, the RO 
granted service connection for coronary artery disease that 
represents a full grant of the benefits sought as to this 
matter.

In an August 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection for residuals of 
pneumonia and chronic bronchitis.  At that time, the Board 
remanded his claim for entitlement to service connection for 
hypertension, including as secondary to service-connected 
coronary artery disease to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in August 2008, the Board remanded the 
Veteran's claim for service connection for hypertension, in 
large measure, to obtain a VA medical opinion as to whether 
his currently diagnosed hypertension may be associated with 
his service-connected coronary artery disease.

As pointed out by the appellant's representative in March 
2009, to establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1997).  Additionally, when aggravation of a non-service-
connected disability is proximately due to or the result of a 
service-connected disability, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Fed. Reg.52744-52747 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2008).

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's August 2008 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some significant development was 
completed.  This includes obtaining a VA medical opinion in 
December 2008.  However, other action specifically requested 
by the Board in August 2008 has yet to be completed.  See 
Stegall v. West, supra.

The December 2008 VA medical opinion was provided by a nurse 
practitioner who opined that the "[V]eteran's hypertension 
is less than likely as not caused or aggravated (permanently 
worsened in severity) by the service-connected coronary 
artery disease"; however, the VA nurse practitioner 
rationalized her opinion by stating that "[t]here is no 
evidence of a diagnosis of or treatment for hypertension 
until years after discharge from active military service as 
well as after the initial diagnosis and treatment for 
coronary artery disease."  This rationale is at odds with 
the examiner's opinion, and is inconsistent with the fact 
that hypertension manifested after diagnosis and treatment 
for the service-connected coronary artery disease.  Such 
chronology would suggest that the coronary artery disease may 
have caused or aggravated the non-service-connected 
hypertension.  

In its August 2008 remand, the Board specifically requested 
that a VA physician render an opinion as to whether it was at 
least as likely as not that the Veteran's hypertension was 
caused or aggravated by his service-connected coronary artery 
disease, and requested the VA physician to provide a 
rationale for the opinion.  Here, a nurse practitioner 
provided an opinion that is inconsistent with her rationale 
and, therefore, renders the examination inadequate. Thus, the 
Board finds that a remand of this case is necessary in order 
to provide the Veteran and adequate VA examination and 
medical nexus opinion, and to fully comply with the Board's 
previous remand order and the mandate of the Court in Stegall 
v. West, supra.

Accordingly, the issue of service connection for 
hypertension, including as secondary to service-connected 
coronary artery disease, is REMANDED for the following 
action:

1.	The Veteran's claims files are to be 
forwarded for review by an appropriate 
VA physician (preferably a 
cardiologist, if available) to 
determine the etiology of any currently 
diagnosed hypertension.  An examination 
should be conducted if deemed necessary 
by the VA physician examiner.  The VA 
examining physician is requested to 
address the following questions:

a.	Does the Veteran have a diagnosed 
disability of hypertension? 

b.	Further, as to any hypertension 
disorder identified, the physician 
should proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
hypertension disorder, was caused 
by, or aggravated by, the 
Veteran's service-connected 
coronary artery disease.  The 
degree of hypertension that would 
not be present but for the 
service-connected coronary artery 
disease should be identified.  In 
rendering an opinion, the VA 
examining physician is 
particularly requested to comment 
on the fact that hypertension was 
first shown after the Veteran's 
initial diagnosis of, and 
treatment for, coronary artery 
disease.

A complete rationale should be 
provided for any   opinion offered.  
The Veteran's claims files must be 
made available to the examiner, and 
the examination report should indicate 
if the Veteran's medical records were 
reviewed.

2.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for hypertension, 
including as secondary to service-
connected coronary artery disease.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the December 2008 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


